Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 22, 2021

                                       No. 04-21-00385-CV

                                        Lisa SEPULVEDA,
                                             Appellant

                                                  v.

                              Manuel MOLINA and Marcus Molina,
                                         Appellees

                   From the 407th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019CI09823
                        Honorable Cathleen M. Stryker, Judge Presiding


                                          ORDER

       In the case underlying this appeal, the trial court signed a final judgment on June 11,
2021. The deadline to file a timely post-judgment motion was July 12, 2021. See TEX. R. CIV.
P. 329b(a).
       When a post-judgment motion that may operate to extend the deadline to file a notice of
appeal is not timely filed, an appellant’s notice of appeal must be filed within thirty days after the
judgment is signed. TEX. R. APP. P. 26.1. An untimely post-judgment motion, e.g., a motion for
new trial, does not extend the time to file a notice of appeal. See id.; In re Estate of Block, No.
04-11-00558-CV, 2011 WL 5115697, at *1 (Tex. App.—San Antonio Oct. 26, 2011, no pet.)
(mem. op.) (“An untimely motion for new trial does not extend appellate deadlines).
        Here, Appellant’s motion for reconsideration, which we construe as a motion to modify,
correct, or reform the judgment, see TEX. R. CIV. P. 329b(c), was filed on August 18, 2021,
thirty-seven days after the motion was due. It appears that the motion was not timely filed, and
thus the deadline to file Appellant’s notice of appeal was not extended. See TEX. R. APP. P.
26.1(a)(1); TEX. R. CIV. P. 329b(a); In re Estate of Block, 2011 WL 5115697, at *1.
       If so, Appellant’s notice of appeal was due on July 12, 2021, and a motion for extension
of time to file a notice of appeal was due on July 27, 2021. See TEX. R. APP. P. 26.1, 26.3.
Appellant’s notice of appeal was filed on September 10, 2021. It appears to be untimely.
       We ORDER Appellant to SHOW CAUSE in writing within TEN DAYS of the date of
this order why this appeal should not be dismissed for want of jurisdiction. See TEX. R. APP. P.
42.3(a); Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (“[O]nce the period for granting a
motion for extension of time under Rule [26.3] has passed, a party can no longer invoke the
appellate court’s jurisdiction.”). If Appellant fails to respond as ordered, this appeal will be
dismissed without further notice. See TEX. R. APP. P. 42.3(c).
       All other appellate deadlines are SUSPENDED pending further order of this court.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of September, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court